Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response received 7/6/2022 is entered. Claims 6, 8, 10-13, and 16-20 are withdrawn. Claim 23 is new.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/26/2020 is acknowledged. Claims 6, 8, 10-13, and 16-20 remain withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesman (US 5,983,661) in view of any of Douglas-Hamilton (US 6,675,605), Metz (US 10,350,141), Bucholz (US 6,405,556), or Kaplan (US 2007/0186580) in the alternative.
Regarding claim 14, Wiesman discloses a bodily fluid transporting unit comprising:
a container (100) having a chamber:
a syringe housing (100c and 108) positionable in the chamber of the container a having a passage:
extending along the length of the syringe housing (shown in figure 3), and
defined by resilient walls (shown in figure 2) along sides thereof and having a top opening (shown in figure 2) extending along a first length thereof forming a U-shaped wall;
a refrigerant pack (112) in the chamber of the container;
a syringe (110) friction-fit (as shown the syringe is in contact with the syringe housing providing for friction fit); and
a lid (102) so mated with the container and closing the chamber of the container that the chamber of the container is air-tight and moisture-tight (shown in figure 1 the fit of the lid provides for no gap).
Regarding the syringe housing being “removable”, Wiesman is silent regarding this feature, it is ambiguous if 100c and 108 are removable. It has been held that that if there is any reason for the prior art elements to be separable, it would be obvious to make the elements removable for that purpose. MPEP 2144.04 V. C. 
The following examples evidence that it is known for a housing to be removable.
Douglas-Hamilton discloses a removable syringe housing (18). Column 5, lines 15-16 note the insertion of the insert making clear that it is removable. The removability feature enables loading of a cooling pack 16 and utilization of differently sized inserts (4:53-54).
Metz discloses an adapter (48) that is removable and serves to facilitate interaction with the syringe (3:1-14).
Bucholz discloses a removable syringe housing (60) placed within a container (1).
Kaplan discloses a removable housing (6) having wells for receiving packaged items.
It would have been obvious to one of ordinary skill in the art to have provided Wiesman with the feature of removability as taught by Douglas-Hamilton, Metz, Bucholz, or Kaplan in order to all for the following benefits: allowing separation for access, cleaning, or removal of the syringe. Allowing replacement of the syringe housing for accommodating syringes of different sizes.
Claims 1-5, 7, 9, 15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesman (US 5,983,661), in view of Douglas-Hamilton (US 6,675,605), and in further view of any of Metz (US 10,350,141), Bucholz (US 6,405,556), or Kaplan (US 2007/0186580) in the alternative.
Regarding claim 1, Wiesman discloses a bodily fluid transporting unit comprising:
a container (100) having:
a chamber (within 100), and
a top surface having:
a ridge (ridge adjacent 114) surrounding the chamber of the container, and
a groove (114) surrounding the ridge surrounding the chamber of the container;
a syringe housing (100C and 108 sandwich the syringe 110) positionable in the chamber of the container, the syringe having a U-shaped passage extending along a first length of the syringe housing (the shape of 100C forms a U shape as shown in figure 2) and a second passage extending along a second length of the syringe housing and corresponding with the U-shape passage (figure 2 shows at least 2 passage lengths), such that the u-shaped passage extends linearly into the second passage;
a refrigerant pack (112) in the chamber of the container; and
a lid (102) having:
a bottom surface;
a ridge (116) on the bottom surface of the lid extending into the groove (114) surrounding the ridge surrounding the chamber of the container (100), and
a step surrounding the ridge (surface adjacent ridge 116) on the bottom surface of the lid (102) and bearing against the top surface of the container.
Wiesman lacks a circular passage in the syringe housing. Douglas discloses a syringe housing including a circular passage along a second length (within 18); the circular passage adapted to friction fit with a syringe (5:53-55). It would have been obvious to one of ordinary skill in the art to have provided the circular passage of Douglas to Wiesman in order to further restrain the syringe in transport thereby preventing, or at least reducing, physical trauma to the sample.
The following examples evidence that it is known for a housing to be removable.
Douglas-Hamilton discloses a removable syringe housing (18). Column 5, lines 15-16 note the insertion of the insert making clear that it is removable. The removability feature enables loading of a cooling pack 16 and utilization of differently sized inserts (4:53-54).
Metz discloses an adapter (48) that is removable and serves to facilitate interaction with the syringe (3:1-14).
Bucholz discloses a removable syringe housing (60) placed within a container (1).
Kaplan discloses a removable housing (6) having wells for receiving packaged items.
It would have been obvious to one of ordinary skill in the art to have provided Wiesman with the feature of removability as taught by Douglas-Hamilton, Metz, Bucholz, or Kaplan in order to all for the following benefits: allowing separation for access, cleaning, or removal of the syringe. Allowing replacement of the syringe housing for accommodating syringes of different sizes.
Regarding claim 2, Wiesman discloses the syringe housing (100c and 108) rests on the bottom of the chamber of the container (as shown in figure 2) and the refrigerant pack (112) rests on the syringe housing (108).
Regarding claim 3, Wiesman discloses the container and the lid (100 and 102) are made from a rigid foamed plastic (13:46-50).
Regarding claim 4, Wiesman discloses the refrigerant pack is made from a solid foam-type coolant (8:14-48 “foam brick coolant (MCC FPP31)”).
Regarding claim 5, Wiesman discloses the syringe housing (108 and 100c) is made from polystyrene (14:22).
Regarding claim 7, Wiesman further discloses a syringe (110) in the syringe housing.
Regarding claim 9, Wiesman and Douglas disclose the syringe housing permits insertion of a syringe into the syringe housing through the U-shape passage and retention of the syringe in the syringe housing by the circular passage (circular passage provided by Douglas).
Regarding claim 15, Wiesman discloses the syringe housing has oppositely disposed first and second passages (two opposing passages shown in figure 3) with each having a U-shape passage extending along a first length of the syringe housing. Wiesman lacks a circular passage in the syringe housing. Douglas discloses a syringe housing including a circular passage along a length (circular passage within 18). It would have been obvious to one of ordinary skill in the art to have provided the passage of Douglas to Wiesman in order to further restrain the syringe in transport thereby preventing, or at least reducing, physical trauma to the sample. 
Regarding claim 21, Wiesman discloses the syringe housing includes two oppositely disposed syringe housings (figure 3 shows two oppositely disposed syringe housings for holding two syringes in opposite direction).
Regarding claims 22 and 23, Wiesman discloses the portable syringe housing but lacks stacking plural housings. Kaplan discloses portable thermal storage units including stacking a plurality of housings (figure 6). It would have been obvious to one of ordinary skill in the art to have provided Wiesman with the plurality of stackable housings as taught by Kaplan in order to increase a storage capacity. Further it follows to stack within the container for the purpose of maintaining adequate temperature control
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
Regarding the syringe housing being “removable” a plurality of references are provided to evidence that this feature is well known to the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nunes et al (US 6,929,778) air-tight case with cutouts for syringes; Bucholz (US 6,405,556) cutouts for syringes; Agren (US 9,289,355) cutouts for vials; Rubin (US 4,619,678) circular openings for syringe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763